Citation Nr: 1622978	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  13-08 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as due to herbicide exposure, for accrued purposes.

2.  Entitlement to service connection for pancreatic cancer, for accrued purposes.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and as secondary to diabetes mellitus type II, for accrued purposes.

4.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1970.  He died on July [redacted], 2010.  The Appellant is his surviving spouse.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).


REMAND

In the April 2016 hearing before the Board, the Appellant testified that the Veteran started receiving VA treatment for his mental condition in 2006 at the West Palm Beach VA Medical Center (VAMC).  The Veteran's electronic claims folder only contains VA treatment back to 2010.  On remand, the RO should attempt to obtain all VA and private treatment records from 2006 to 2010, in case the Veteran received treatment for his other conditions.

Additionally, on the Veteran's amended July 2010 death certificate, the causes of death were listed as cardiorespiratory arrest, failure to thrive, diabetes mellitus, and 

pancreatic cancer.  Peripheral neuropathy was listed as significantly contributing to the Veteran's death.  In her April 2016 testimony before the Board, the Appellant testified that the Veteran's service-connected posttraumatic stress disorder (PTSD) affected his ability to manage his medications and may have contributed to his death.  The Board finds that the cause of death labeled as "failure to thrive" is nonspecific and a medical opinion is necessary to determine if the Veteran's service-connected disabilities, to include PTSD, contributed to his death.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent VA and non-VA evidence in support of her claims, to include any treatment or diagnoses of diabetes mellitus, type II.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Appellant's response, the RO must attempt to obtain the Veteran's VA outpatient treatment records from 2006 to 2010, to include all treatment for diabetes mellitus type II, pancreatic cancer, and peripheral neuropathy, as well as all service-connected disorders.  

All attempts to obtain this evidence must be documented in the electronic claims file. If, after 

making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

2. Upon completion of the above development, a medical opinion must be obtained from an appropriate physician as to the whether any diabetes, pancreatic cancer, and peripheral neuropathy shown in the evidence of record are related to the Veteran's military service, to include as due to Agent Orange exposure.  The physician must state whether peripheral neuropathy was caused or aggravated to any degree by his diabetes mellitus.  The electronic claims file must be made available to the physician, and the physician must specify in the report that these records have been reviewed.  

The physician must provide an opinion as to what constitutes "failure to thrive" and whether any of the Veteran's service-connected disabilities, to include PTSD, contributed to the Veteran's "failure to thrive."  

The physician must also provide an opinion as to whether diabetes mellitus, pancreatic cancer, or peripheral neuropathy contributed the Veteran's "failure to thrive." 

The physician must provide a complete rationale for all opinions expressed.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  The physician must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  

3. The RO must review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

